Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the amendment filed on 10/3/2022 to the Application filed on 10/4/2021.  
This application is a continuation of patent application U.S. Ser. No. 16/948,488 filed on Sep. 21, 2020, which in turn claims the benefit of U.S. Provisional Patent Application No. 63/037,449 filed on Jun. 10, 2020.
Claims 1-20 are pending in the case.  Claims 1, 9, and 15 are independent claims.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 7- 9, 10, 13, 15-16, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rodriguez et al., U.S. Patent Application Publication No. 20180367483 filed on 6/15/2017 (hereinafter Rodriguez) in view of Gray, U.S. Patent Application Publication No. 20140229560, filed on 4/16/2014 (hereinafter Gray) in view of Hu et al., U.S. Patent Application Publication No. 20190347146, filed on 7/22/2019 (hereinafter Hu).


As for independent claim 1, Rodriguez discloses system and method comprising 
displaying, on a first computing device, a user interface for the external resource in a messaging application; 
(Rodriguez paragraph [0013], [0015], [0028], [0030], [0071], [0079], [0085], [0361] discloses displaying external source, embedded application, in a messaging application, chat interface; "The first embedded application can cause an embedded interface to be displayed by the user device in association with the chat interface, e.g., as part of the chat interface", Rodriguez [0030]) 
navigating within the external resource based on user input received in the user interface presented in the messaging application; 
(Rodriguez paragraph [0361] discloses navigating, browsing, within external resource, media player, browsing menu would require user to navigate the menu within the external resource "vidplay"; "This command specifies an embedded interface to be displayed in association with the chat conversation. In this example, the embedded interface is provided by an embedded application that is a video player "vidplay" executing on the first device.... the first user can select to play the media item by browsing a menu that displays media items and selecting the desired media item, or selecting the media item in a different way. In some implementations, the first user can execute the embedded application without selection of a media item, and then select a media item using a menu of the embedded application, e.g., in the embedded interface", Rodriguez [0361]) 
receiving selection of an item or state within the external resource; 
(Rodriguez paragraph [0092], [0096], [0103], [0128], [0361] discloses receiving selection of item, select element,  within external resource; "In some examples, the user input can be received in a displayed embedded interface, e.g., to select elements displayed within the embedded interface, specify directional data with a controller or gesture, specify text data, etc", Rodriguez [0103]; "the first user can select to play the media item by browsing a menu that displays media items and selecting the desired media item, or selecting the media item in a different way", Rodriguez [0361]) 
receiving identification of a recipient; and 
(Rodriguez paragraph [0077] discloses receiving identification of recipient; "selecting a recipient user from a contacts list (e.g., when the messaging application 103 works over rich communications services (RCS) or another chat interface)", Rodriguez [0077]) 
transmitting information representing the item or state to a second computing device associated with the identified recipient, 
(Rodriguez paragraph [0006], [0097], [0099], [0369] discloses transmitting information to second computing device; "notification information is transmitted to other devices of the chat conversation indicating that the embedded session is active", Rodriguez [0099]; "For example, the transmitted data can include user input (or data derived therefrom) received by the first embedded application from the first user, e.g., selecting elements or changing states in the first embedded application.", Rodriguez [0128]) 
wherein information representing the item or state is displayable in a chat interface of a messaging application running on the second computing device 
(Rodriguez paragraph [0006], [0010], [0034], [0145], [0146], [0151], [0361], [0367], [0369] discloses selected item is displayed on second user Emily's chat interface as shown in figure 3C;  "In FIG. 8C, the chat interface 840 of FIG. 8B is shown with an example update after the second user has selected to join the embedded session indicated in the notification 850 of FIG. 8B. For example, the second user may have selected the join control 858 of FIG. 8B. In FIG. 8C, an embedded interface 870 has been displayed in the chat interface 840", Rodriguez [0369])),
the transmitted information including information for a call-to-action interface element that defines an action 
(Rodriguez paragraph [0072] discloses call-to-action button, provide button for response; "In some implementations, messaging application 103a/103b may provide one or more suggested items, e.g., suggested commands, messages, or responses, to users 125 via a user interface, e.g., as a button, or other user interface element. Suggested items may enable users to respond quickly to messages when the user selects a suggested item, e.g., by selecting a corresponding user interface element on a touchscreen or via other input device", Rodriguez [0072]). 

Rodriguez does not appear to explicitly disclose system and method comprising a call-to-action interface element that defines an action that does not require generating the item or the state in a version of the external resource running on the second computing device.
However, Gray discloses system and method comprising 
transmitting information representing the item or state to a second computing device associated with the identified recipient, 
(Gray paragraph [0054] discloses creating an item, appointment request, and transmitting information representing the item, after finalizing all appointment details, the user may send the invitation) 
wherein information representing the item or state is displayable in a chat interface of a messaging application running on the second computing device, 
(Gray paragraph [0055], [0056] discloses information representing item, invitation, displayed in a chat interface as shown in fig. 5B) 
the transmitted information including information for a call-to-action interface element that defines an action 
(Gray paragraph [0055], [0056] discloses transmitting information, appointment request, includes call-to-action interface element, text message for invitation to appointment 520 includes two buttons 526 for accepting or declining the invitation as shown in fig. 5B) 
a call-to-action interface element that defines an action that does not require generating the item or the state in a version of the external resource running on the second computing device 
(Gray paragraph [0054], [0056] discloses not requiring generating the item in the external resource, text message with accept and decline button 526 is sent when the second device does not have app module 207 that was used to generate the appointment request; "The appointment request may be generated by a user using user app module 207...After finalizing all appointment details, the user may send the invitation", Gray [0054]]; "In one embodiment, if the second remote device does not include user app module 207, the second remote device may receive a text message or email with the invitation information", Gray [0056]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gray with Rodriguez for the benefit of being able to send an invitation to another user independent of application that created the invitation. 

Rodriguez does not appear to explicitly disclose system and method wherein displayed information representing the item or state is dynamically determined based on data retrieved from a repository of data corresponding to dynamic conditions.  However, Hu discloses system and method comprising 
displaying, on a first computing device, a user interface for the external resource in a messaging application; 
(Hu paragraph [0026], [0027], [0034], [0047], [0048], [0049], [0089], [0095] discloses chat interface displaying child application, applet, as shown in fig. 6 and fig. 7) 
receiving selection of an item or state within the external resource; 
(Hu paragraph [0026], [0027], [0034] discloses user can select a child application, applet, in a chat session) 
transmitting information representing the item or state to a second computing device associated with the identified recipient, 
(Hu paragraph [0026], [0027], [0034] discloses user IM message containing the shared item can be forwarded to a second terminal) 
wherein information representing the item or state is displayable in a chat interface of a messaging application running on the second computing device, 
(Hu paragraph [0026], [0027], [0034], [0047], [0048], [0049], [0089], [0095] discloses information representing item, thumbnail is displayed on chat interface as shown in fig. 6 and fig. 7) and 
wherein displayed information representing the item or state is dynamically determined based on data retrieved from a repository of data corresponding to dynamic conditions 
(Hu paragraph [0026], [0027], [0034], [0047], [0048], [0049], [0089], [0095] discloses displayed information representing the item, thumbnail representing weather applet, is dynamically determined based on data retrieved from repository, current weather for 3 PM and 4 PM are shown in thumbnails in fig. 7).   
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu with Rodriguez and Gray for the benefit of having system that displays dynamic information that may be more relevant to the user. 

As for claim 3, limitations of parent claim 1 have been discussed above.  Rodriguez discloses system and method wherein 
the transmitted information comprises information for displaying a call-to-action button 
(Rodriguez paragraph [0072] discloses call-to-action button, provide button for response; "In some implementations, messaging application 103a/103b may provide one or more suggested items, e.g., suggested commands, messages, or responses, to users 125 via a user interface, e.g., as a button, or other user interface element. Suggested items may enable users to respond quickly to messages when the user selects a suggested item, e.g., by selecting a corresponding user interface element on a touchscreen or via other input device", Rodriguez [0072]).  
As for claim 7, limitations of parent claim 1 have been discussed above.  Hu discloses system and method wherein 
the displayed information representing the item or state that is dynamically determined is based on data retrieved from a repository of data when the messaging application running on the second computing device is surfaced or when the displayed information is viewed on the second messaging application 
(Hu paragraph [0026], [0027], [0034], [0047], [0048], [0049], [0089], [0090], [0095] discloses the dynamically determined information is based on when the displayed information is viewed, data is obtained when user views the messages). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hu with Rodriguez and Gray for the benefit of having system that displays dynamic information that may be more relevant to the user. 

As for claim 8, limitations of parent claim 1 have been discussed above.  Gray discloses system and method wherein 
the action that is defined by the call-to-action interface element is an acceptance of either an invitation or money 
(Gray paragraph [0056] discloses the call-to-action interface element is an acceptance of an invitation, text message 520 includes button 526 to accept the invitation as shown in fig. 5B). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gray with Rodriguez for the benefit of being able to enable the recipient to accept an invitation without having to open the invitation. 

As for claim 9, claim 9 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.

As for claim 10, limitations of parent claim 9 have been discussed above.  Claim 10 reflects article of manufacture comprising computer executable instructions for implementing method in claim 8 and is rejected along the same rationale.

As for claim 13, limitations of parent claim 9 have been discussed above.  Claim 13 reflects article of manufacture comprising computer executable instructions for implementing method in claim 7 and is rejected along the same rationale.

As for claim 15, claim 15 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.

As for claim 16, limitations of parent claim 15 have been discussed above.  Claim 16 reflects article of manufacture comprising computer executable instructions for implementing method in claim 8 and is rejected along the same rationale.

As for claim 18, limitations of parent claim 15 have been discussed above.  Claim 18 reflects article of manufacture comprising computer executable instructions for implementing method in claim 7 and is rejected along the same rationale.


Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Rodriguez in view of Gray in view of Hu in view of Ali et al., U.S. Patent Application Publication No. 20150095512, filed on 8/1/2014 (hereinafter Ali).

As for claim 2, limitations of parent claim 1 have been discussed above.  Ali discloses system and method wherein 
the item or the state is generated on the second computing device in a version of the external resource running on the second computing device in response to interaction with the displayed information on the second computing device 
(Ali paragraph [0018] discloses generating item on version of external resource of second device, media is played on local instance of media player; "In an embodiment, each computing system (110) runs a local instance of a Media player. As used herein, the term "Media player" denotes a software application running on a computing system and capable of accessing a local media stream, decoding it, and rendering it on a local display", Ali [0018]). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ali with Rodriguez, Gray, and Hu for the benefit of utilizing local application, an application already on the user’s device without having to download one. 

Claims 4, 14, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rodriguez in view of Gray in view of Hu in view of TechlogicLife, NPL https://www.youtube.com/watch?v=ktx7NzTqEoA,  Published on 2/19/2019. 

As for claim 4, limitations of parent claim 1 have been discussed above.  TechlogicLife discloses system and method comprising 
returning to the state or item in the external resource after transmitting the information 
(TechlogicLife fig. 1-7 discloses returning to item, picture, after transmitting the information, after sending the picture in message). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine TechlogicLife with Rodriguez, Gray, and Hu for the benefit of automatically returning the interface back to item of interest without further input from the user.

As for claim 14, limitations of parent claim 9 have been discussed above.  Claim 14 reflects article of manufacture comprising computer executable instructions for implementing method in claim 4 and is rejected along the same rationale.
 
As for claim 20, limitations of parent claim 15 have been discussed above.  Claim 20 reflects article of manufacture comprising computer executable instructions for implementing method in claim 4 and is rejected along the same rationale.


Claims 5, 11, 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rodriguez in view of Gray in view of Hu in view of Shaw et al., U.S. Patent Application Publication No. 20140365912, filed on 5/29/2014 (hereinafter Shaw).

As for claim 5, limitations of parent claim 1 have been discussed above.  Shaw discloses system and method comprising 
in response to receiving selection of the item or a state within the external resource, displaying an address book user interface listing the recipient; and wherein receiving identification of the recipient is based on a selection of the recipient listed in the address book user interface 
(Shaw paragraph [0182], [0183] discloses displaying address book after selecting content to share as shown in figure 5M and 5N). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shaw with Rodriguez, Gray, and Hu for the benefit of being able to share content with other known users by selecting name from address book.

As for claim 11, limitations of parent claim 9 have been discussed above.  Claim 11 reflects article of manufacture comprising computer executable instructions for implementing method in claim 5 and is rejected along the same rationale.
 
As for claim 17, limitations of parent claim 15 have been discussed above.  Claim 17 reflects article of manufacture comprising computer executable instructions for implementing method in claim 5 and is rejected along the same rationale.


Claims 6 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Rodriguez in view of Gray in view of Hu in view of Castell et al., U.S. Patent Application Publication No. 20090037413, filed on 7/30/2007 (hereinafter Castell).

As for claim 6, limitations of parent claim 1 have been discussed above.  Castell discloses system and method wherein 
the receiving identification of the recipient based on user input occurs in a chat interface of the messaging application 
(Castell paragraph [0055], [0057], [0062] discloses displaying selectable recipients in the chat interface as shown in figures 7, 8, and 9). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Castell with Rodriguez, Gray, and Hu for the benefit of being able to select a recipient for the message without having to leave the messaging interface.

As for claim 19, limitations of parent claim 15 have been discussed above.  Claim 19 reflects article of manufacture comprising computer executable instructions for implementing method in claim 6 and is rejected along the same rationale.


Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Rodriguez in view of Gray in view of Hu in view of Lee et al., U.S. Patent Application Publication No. 20200274841, filed on 2/27/2019 (hereinafter Lee).

As for claim 12, limitations of parent claim 11 have been discussed above.  Lee discloses system and method wherein 
the address book user interface is an address book interface from the messaging application 
(Lee paragraph [0040], [0060] discloses displaying address book, list of users 317, from the messaging application as shown in figure 3B). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Rodriguez, Gray, and Hu for the benefit of being able to select users using the same application. 


Response to Arguments

	Applicant argues “The non-user module is not an external resource running in a messaging application, and the message transmitted by the non-user module is not information representing the item or state that is dynamically determined based on data retrieved from a repository of data corresponding to dynamic conditions”, (Remarks page 8). 

In response to applicants' argument that the reference fails to show certain features of applicants' invention, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Gray discloses system and method comprising a call-to-action interface element that defines an action that does not require generating the item or the state in a version of the external resource running on the second computing device (Gray paragraph [0054], [0056] discloses not requiring generating the item in the external resource, text message with accept and decline button 526 is sent when the second device does not have app module 207 that was used to generate the appointment request; "The appointment request may be generated by a user using user app module 207...After finalizing all appointment details, the user may send the invitation", Gray [0054]]; "In one embodiment, if the second remote device does not include user app module 207, the second remote device may receive a text message or email with the invitation information", Gray [0056]; “"In one embodiment, if the second remote device does not include user app module 207, the second remote device may receive a text message or email with the invitation information.”, Gray [0056]). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/            Primary Examiner, Art Unit 2175